


EXHIBIT 10.36

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

PATENT SUBLICENSE AGREEMENT

 

THIS PATENT SUBLICENSE AGREEMENT (“Agreement”) is entered into by and among:

 

LiFePO4+C Licensing AG, a Swiss corporation having a place of business at
Rothausstrasse 61, 4132 Muttenz, Switzerland (“Licensor”); and

 

A123 Systems, Inc., a Delaware corporation having a place of business at 200
West Street, Waltham, MA, United States of America 02451 (“A123”; A123 and its
Related Corporations shall be collectively referred to as “Licensee”).

 

Licensor and Licensee shall each be a “Party” and shall be collectively referred
to as the “Parties”.

 

BACKGROUND

 

A.                                     Licensor has obtained a worldwide license
or sublicense from Hydro-Québec, the Université de Montréal and the Centre
National de la Recherche Scientifique to the Licensor Licensed Patent Rights (as
defined below) for the manufacture, importation, exportation, sale and use of
Licensed Products (as defined below) (the “Head License Agreement”). Licensor’s
Head License Agreement includes the limited right to grant sublicenses to third
parties under the Licensor Licensed Patent Rights for certain fields of
application.

 

B.                                     Licensee is interested in obtaining a
worldwide non-exclusive sublicense to the Licensor Licensed Patent Rights in
said fields of application in order to have the right to sell Licensed Products
in specific circumstances and to incorporate Licensed Products into Electrode
Systems, Cells, Complex Systems and other products (as set forth below) and to
market and sell such products.

 

C.                                     Licensee is prepared and intends to use
commercially reasonable efforts to continue existing and to further develop
commercially effective, reasonably funded (as compared to other similarly
situated companies), ongoing and active manufacturing, marketing and sales
programs in connection with the products.

 

D.                                     In the course of negotiations leading to
the execution of this Agreement, Licensors offered to Licensee the choice of
being granted a license to the Goodenough Patent Rights, the NTT Patent Rights,
and the Carbon Coating Patent Rights separately without being obliged to be
granted a license to all of these patents as a package. For commercial reasons,
Licensee has chosen to be granted a license to all of these patents.

 

E.                                      A123 and Hydro-Québec are engaged, with
others, in a number of judicial and administrative disputes pending in the
courts and agencies of the United States of America. The Parties wish to resolve
these disputes and settle the claims pending therein

 

--------------------------------------------------------------------------------


 

through, in part, the creation of this Agreement and the performance of the
obligations set forth herein.

 

NOW IT IS HEREBY AGREED:

 

1.                                      DEFINITIONS.

 

1.1                               “A123 Patent Rights” shall mean the specific
Patent Rights listed in Appendix D and any Patent Rights resulting therefrom and
claiming continuing or divisional priority thereto.  A123 Patent Rights exclude
any patents based on continuation-in-part patent applications filed after
December 2, 2005.

 

1.2                               “Affiliates” of a Person shall mean any Person
directly or indirectly Controlled by, or under common Control with, that Person.

 

1.3                               “Agreement” shall mean this Patent Sublicense
Agreement.

 

1.4                               “Calendar Quarter(ly)” shall mean each of the
four quarters in each calendar year where the first quarter commences on
January 1 and ends on March 31.

 

1.5                               “Carbon Coating and Process Patent Rights”
shall mean the Patent Rights listed in Appendix A and any Patent Rights
resulting therefrom and claiming priority thereto.

 

1.6                               “Cathode Powder” shall mean a Licensed
Product, including any combination of Licensed Products and other compounds for
use in Cells, Electrode Systems and/or Complex Systems, that is not incorporated
into an electrode for use in a Cell.

 

1.7                               “Cell” shall mean an independent
electrochemical cell comprising at least an anode, an electrolyte, a cathode,
the anode and cathode current collectors, and the cell feed-throughs and
container, which incorporates any Licensed Product as electrode material. For
purposes of this Agreement, the term “Cell” shall include parts thereof
incorporating Licensed Products.  Any product that includes a Licensed Product
that is not Cathode Powder, an Electrode System or a Complex System shall be
deemed a “Cell.”

 

1.8                               “Complex System” shall mean a combination of
Cells that is mechanically or electrically interconnected and that includes (i)
a [***] and (ii) [***] components.

 

1.9                               “Control” in relation to a Person shall mean
the power by another Person (i) over more than half of the voting rights
attached to the equity of the controlled Person or the maximum percentage it is
permitted to have in the jurisdiction where such controlled Person exists,
whichever is less; (ii) to govern the financial and operating policies of the
controlled Person; (iii) to appoint or remove the majority of the members of the
board of directors or equivalent governing body, provided that control of the
controlled Person is by that board or body; and (iv) to have its appointees on
the board of directors or equivalent governing body of the controlled Person
cast the majority of votes at meetings of such board of directors or equivalent
governing body and “Controlling” shall refer to

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

the exercise of Control over another Person and “Controlled” shall refer to
having another Person exercising Control over a Person.

 

1.10                        “Effective Date” shall have the meaning as defined
in Section 9.1.1 below.

 

1.11                        “Electrode System” shall mean an electrode sold
prior to its use in a Cell that incorporates any Licensed Product as electrode
material; provided that such Licensed Product is bound to a substrate as it will
be used in a Cell incorporating such Licensed Product.

 

1.12                        “Gel Electrolyte” shall mean a solid polymer
electrolyte, plasticized with more than [***] of solvent in volume content;
furthermore, bi-phased electrolyte systems in which a liquid electrolyte
coexists with a gel electrolyte in an electrode or in the separator are to be
considered as Liquid Electrolytes and not as Gel Electrolytes.

 

1.13                        “Goodenough Patent Rights” shall mean the Patent
Rights listed in Appendix C and any Patent Rights resulting therefrom and
claiming priority thereto.

 

1.14                        “Have Sold” shall refer to the sale of Cells,
Electrode Systems, and/or Complex Systems by agents for, and on behalf of the
Licensee.

 

1.15                        “Head License Agreement” shall have the meaning as
defined in clause A of the Background.

 

1.16                        “Joint Venture” shall mean an entity created by
Licensee and a Third Party in which Licensee owns [***] or less of the voting
securities of such entity or [***] such joint venture.  For the avoidance of
doubt and without limitation, a joint venture under which Licensee owns more
than [***] of the voting securities of such joint venture, and [***] such joint
venture, shall constitute a Related Corporation of A123 under this Agreement
(and shall not constitute a “Joint Venture” as such term is defined herein).

 

1.17                        “Licensor Licensed Patent Rights” shall mean the
Goodenough Patent Rights, the Carbon Coating and Process Patent Rights and the
NTT Patent Rights.

 

1.18                        “Licensed Products” shall mean electrode material
for Cells, Electrode Systems, and/or Complex Systems that include either:

 

(i)  olivine or NASICON crystals of lithium and an oxygen polyanion; or

 

(ii) particles of electrode material that include compounds that are coated with
carbon; or

 

(iii) both (i) and (ii).

 

For purposes of this Agreement, rights of a Party in connection with Licensed
Products shall reflect the Patent Rights licensed to such Party in this
Agreement; therefore, when the last to expire of the Goodenough Patent Rights
expires, clause (i) of this Section 1.18 shall be of no further force or effect.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

1.19                        “Liquid Electrolyte” shall mean a liquid phase
electrolytic solution comprising at least one salt dissolved in at least one
liquid non-aqueous polar solvent; furthermore bi-phased electrolyte systems in
which a liquid electrolyte coexists with a gel electrolyte in an electrode or in
the separator are to be considered as Liquid Electrolytes and not Gel
Electrolytes.

 

1.20                        “Net Sales” shall mean the gross amount invoiced by
Licensee or a Joint Venture or non-monetary consideration received for each sale
of Cells, Electrode Systems, and/or Complex Systems to a Third Party in a bona
fide arm’s length transaction or as provided in Section 2.4.2 and/or 2.4.3 less
(i) sales and/or use taxes actually paid, (ii) import and/or export duties
actually paid, (iii) outbound transportation prepaid or allowed and/or (iv) any
customary discount or any rebates or returns actually granted by Licensee, a
Joint Venture [***]; provided that (a) for the avoidance of doubt, no Net Sales
shall accrue with respect to Cells, Electrode Systems, and/or Complex Systems
that contain Cathode Powder, Electrode Systems or Cells purchased by Licensee or
a Joint Venture from a Third Party which is licensed by Licensor (or the Patent
Owners) under the Licensor Licensed Patent Rights to sell or Have Sold such
Cathode Powder, Electrode Systems or Cells and (b) no Net Sales shall accrue on
any Complex Systems sold by a Joint Venture if Licensee pays royalties to
Licensor (or the Patent Owners) on the Net Sales arising from Licensee’s sale of
Cells included in such Complex System.

 

1.21                        “NTT Patent Rights” shall mean the Patent Rights
listed in Appendix B and any Patent Rights resulting therefrom and claiming
priority thereto.

 

1.22                        “Patent Owners” shall mean Hydro-Québec, the
Université de Montréal and the Centre National de la Recherche Scientifique.

 

1.23                        “Patent Rights” shall mean any and all patents,
patent applications, utility models and utility model applications (which for
the purpose of this Agreement shall be deemed to include certificates of
invention and applications for certificates of invention), including
divisionals, continuations, continuations-in-part, reissues, renewals,
substitutions, registrations, re-examinations, revalidations, extensions,
supplementary protection certificates, and the like of any such patents, patent
applications, utility models and utility model applications and foreign
equivalents of the foregoing that claim a Licensed Product, or the manufacture,
formulation or use of Licensed Products.

 

1.24                        “Person” includes an individual, sole
proprietorship, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, trust, body corporate and a natural
person.

 

1.25                        “PO Representative” shall mean the Person
representing the Patent Owners as stated in Section 13.7 below or other Person
designated by written notification of the Patent Owners to Licensee and
Licensor.

 

1.26                        “Procter & Gamble” means The Procter & Gamble
Company, a corporation incorporated in the State of Ohio, and its Affiliates.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

 

4

--------------------------------------------------------------------------------


 

1.27                        “P&G Agreement” means the Exclusive License
Agreement between Licensee and The Gillette Company, which is an Affiliate of
Procter & Gamble, dated November 17, 2008.  A publicly available redacted
version of the P&G Agreement is attached hereto as Appendix F; all defined terms
in, and sections of, such P&G Agreement which are expressly referenced in this
Agreement are hereby incorporated by reference.

 

1.28                        “Related Corporation” of a Person shall mean any
other Person that, at all relevant times, is Controlled by that first Person.

 

1.29                        “Royalty Schedule” means the royalty thresholds and
schedule set forth in Sections 7.2.1 through 7.2.5 of this Agreement.

 

1.30                        “Term” shall have the meaning as defined in
Section 9.1.2 below.

 

1.31                        “Third Party” shall mean any Person other than (i)
the Licensor, (ii) the Patent Owners, (iii) Persons Controlling Licensor or one
of the Patent Owners, (iv) Related Corporations of Persons referred to in (i),
(ii) and (iii), (v) A123, and (vi) A123’s Related Corporations.

 

1.32                        “Toll Manufacturer” shall mean a toll manufacturer
that Licensee uses to have made for direct sale to Licensee only, Cathode
Powder, Electrode Systems, Cells, or Complex Systems under contract with
Licensee, subject to Section 2.5.

 

2.                                      GRANT TO A123; TOLL MANUFACTURERS; JOINT
VENTURES; ELECTRODE SYSTEMS.

 

2.1                               Sublicense to the Goodenough Patent Rights,
and the Carbon Coating and Process Patent Rights. Subject to the terms and
conditions stated hereunder, Licensor hereby grants to A123 a non-exclusive
worldwide sublicense under the Goodenough Patent Rights, and the Carbon Coating
and Process Patent Rights (i) to manufacture, have manufactured, use, import,
export, transfer, offer to sell, sell and Have Sold Cells, Electrode Systems,
and/or Complex Systems having a Liquid Electrolyte or a Gel Electrolyte, and
(ii) to manufacture, have manufactured, use, import, export, transfer, offer to
sell, sell or have sold Cathode Powder that has not been incorporated in Cells,
Electrode Systems, and/or Complex Systems, in each case solely for incorporation
into Cells, Electrode Systems and/or Complex Systems having a Liquid Electrolyte
or a Gel Electrolyte by Licensee or to the extent provided in Sections 2.4, 2.5,
2.6 or 2.7.

 

2.2                               Sublicense to NTT Patent Rights. Subject to
the terms and conditions stated hereunder, Licensor hereby grants to A123 a
non-exclusive sublicense under the NTT Patent Rights to practice the invention
(known as “hatsumei-no-jisshi” in Japan) as that term is used in Article 2(3) of
the Japan Patent Law to manufacture, have manufactured, use, import, export,
transfer, offer to sell, sell and Have Sold Cells, Electrode Systems, and/or
Complex Systems having a Liquid Electrolyte or a Gel Electrolyte, and to
manufacture, have manufactured, use, import, export, transfer, offer to sell,
sell or have sold Cathode Powder that has not been incorporated in Cells,
Electrode Systems, and/or Complex Systems solely for incorporation into Cells,
Electrode Systems, and/or Complex Systems

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

having a Liquid Electrolyte or a Gel Electrolyte by Licensee or to the extent
provided in Section 2.4, 2.5, 2.6 or 2.7.

 

2.2.1                     The sublicense granted in this Section 2.2 shall be
retroactive to October 6, 2008, provided that A123 provides a report of all
gross revenues received by A123 from the manufacture, use, sale lease, or import
in Japan of all Cells, Electrode Systems, and/or Complex Systems, including
specifically the value of any Cells in Complex Systems from October 2, 2008
through December 31, 2011.  For the avoidance of doubt, notwithstanding anything
to the contrary in this Section 2.2, no royalties or any other consideration
shall be payable by A123 or any Related Corporation under this Agreement for any
sales or other activities authorized in this Section 2.2 which occur prior to
December 31, 2011.

 

2.3                               Limited Right to grant Sub-Sublicenses. Except
as provided in Sections 2.4, 2.5, 2.6 or 2.7, A123 is not entitled to grant
sub-sublicenses hereunder, with the exception only of sub-sublicenses to its
Related Corporations, and provided that if such sub-sublicensee ceases to be a
Related Corporation of A123 (or ceases to meet the requirements of Sections 2.4,
2.5, 2.6 or 2.7, as applicable), any sub-sublicense to such sub-sublicensee
shall automatically terminate.  A123 shall give notice to Licensor of the grant
or termination of any such sub-sublicense to a Related Corporation of A123
within thirty (30) days of the effective date or termination date of such
sub-sublicense. The Related Corporations of A123 which shall have been granted a
sub-sublicense hereunder shall not be entitled to grant any further
sub-sublicenses.

 

2.4                               Rights relating to Procter & Gamble.

 

2.4.1                     Background regarding P&G Agreement.  Under the P&G
Agreement, Procter & Gamble has been granted by Licensee a limited right to
make, have made, import, offer for sale, and sell, in the FIELD (as defined in
the P&G Agreement), LICENSED PRODUCTS (as defined in the P&G Agreement) that
contain Cathode Powder meeting Licensee’s proprietary NANOPHOSPHATE (as defined
in the P&G Agreement) formulations which Licensee disclosed to Procter & Gamble
pursuant to the P&G Agreement.  Under the P&G Agreement, Procter & Gamble may
manufacture such Cathode Powder itself (“P&G-manufactured Powder”) or may
purchase such Cathode Powder, or Electrode Systems or Cells, from Licensee, but
may not have made such Cathode Powder.  For the avoidance of doubt, all terms
referred to in all capital letters in this Section 2.4 refer to the meaning of
such terms under the P&G Agreement.

 

2.4.2                     Cathode Powder Sales to Procter & Gamble.  In
conformity with the rights granted to Licensee with respect to Cathode Powder
pursuant to Sections 2.1, 2.2 and 2.3 and without limiting Licensee’s rights
under Sections 2.1, 2.2 or 2.3, Licensee shall be entitled to offer to sell and
sell Cathode Powder for Electrode Systems and/or Cells to Procter & Gamble.  For
CELLS (as defined in the P&G Agreement) sold by Procter & Gamble which contain
Cathode Powder supplied

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

by Licensee (which Cathode Powder was supplied by Licensee separately, and not
as part of an Electrode System, Cell or Complex System), Licensee will [***].

 

2.4.3                     [***]

 

2.4.4                     [***] Procter & Gamble.  Procter & Gamble’s rights
under this Section 2.4 shall [***] in connection with [***] to the extent
permitted under the P&G Agreement.

 

2.5                               Toll Manufacturers. Licensee shall be entitled
to have manufactured Cathode Powder, Electrode Systems, Cells and/or Complex
Systems for Licensee’s use (or use as contemplated by Sections 2.4, 2.5, 2.6 and
2.7) by any number of Toll Manufacturers at any one time; provided that (A) the
right to have manufactured Cathode Powder shall apply to no more than [***] Toll
Manufacturers at any one time and (B) the right to have manufactured Electrode
Systems shall apply to no more than [***] Toll Manufacturers at any one time. 
Should a Toll Manufacturer manufacture both Cathode Powder and Electrode Systems
for Licensee, it shall count as both a Cathode Powder Toll Manufacturer and an
Electrode Systems Toll Manufacturer for purposes of the limitation of the total
number of such Toll Manufacturers.  Licensee shall obtain a written agreement
from each such Toll Manufacturer (which Licensor shall have the right to review
for purposes of verification) (a) acknowledging the existence of the Licensor
Licensed Patent Rights and the Toll Manufacturer’s limited right under this
Agreement; (b) agreeing not to, make, have made, use, import and export, offer
to sell, sell or have sold Cathode Powder, Electrode Systems, Cells and/or
Complex Systems to any Person other than Licensee without first obtaining a
license directly from Licensor (which license Licensor is under no obligation to
grant) and providing Licensee and the PO Representative with the power to audit
and inspect, or appoint, at Licensor’s discretion and expense, an independent
Third Party to audit and inspect, such Toll Manufacturer’s activities at
reasonable intervals to ensure compliance with the restrictions set forth in
this Section 2.5; and (c) that shall not include any right for such Toll
Manufacturer to sublicense or subcontract its rights under the Licensor Licensed
Patent Rights.  Licensee may supply Cathode Powder to a Toll Manufacturer for
the purpose of such Toll Manufacturer manufacturing Electrode Systems, Cells or
Complex Systems for supply to Licensee.  Licensee may only use a Toll
Manufacturer that is located in a jurisdiction where enforcement of contractual
obligations is practicable and effective injunctive relief is generally
available through its court system.  Notwithstanding anything else contained in
this Agreement or in any other agreement or document, Licensee shall remain
responsible for such Toll Manufacturer’s breach of its contractual obligations
to Licensee to the extent such obligations were required by this Section 2.5.

 

2.6                               [***] Joint Ventures.

 

2.6.1                     Permitted [***] Joint Ventures.  Licensee shall be
entitled to have Joint Ventures that are [***] Joint Ventures under this
Agreement.  In the case of each “[***] Joint Venture,” with respect to the
applicable Joint Venture, Licensee must have (i) ownership of at least [***] of
the voting securities of such Joint Venture and (ii)(a) a contractual or legal
veto over decisions relating to sales and

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

manufacturing activities utilizing Licensed Products, provided that the Joint
Venture is located in a jurisdiction where the applicable contractual or legal
veto is enforceable, or (ii)(b) the power to appoint at least half the members
of the board of directors or comparable organizational body governing such Joint
Venture.  Licensee shall be entitled to provide to each [***] Joint Venture a
sub-sublicense under the Licensor Licensed Patent Rights to (A) develop
applications for [***] based on using [***] supplied by Licensee, (B)
manufacture [***] using [***] supplied by Licensee and (C) use, import and
export, offer to sell, sell and have sold [***] using [***] supplied by Licensee
(or [***] manufactured by such [***] Joint Venture pursuant to clause (B)
above).

 

2.6.2                     Limitations of [***] Joint Ventures.  Licensee shall
be entitled to have [***] Joint Ventures worldwide with rights under this
Section 2.6 of this Agreement [***], provided that (a) [***] Joint Ventures may
be located in [***] and all other such [***] Joint Ventures must be located in a
[***], (b) any such [***] Joint Venture located in [***] must not be created
sooner than [***] the Effective Date and (c) Licensee will not form a [***]
Joint Venture with any of the following entities or, to the best of A123’s
knowledge, Affiliates thereof (excluding entities that are Affiliates due to
Control by [***]): [***].  As used herein, “[***]” shall mean [***].

 

2.6.3                     Single Customer [***] Joint Ventures.  Licensee may
sub-sublicense any number of [***] Joint Ventures to manufacture, use, import
and export, offer to sell, sell and have sold [***] (which incorporate [***]
supplied by Licensee) for that [***] Joint Venture’s own use or for sale to a
single end customer designated by Licensee; provided that such end customer is
not permitted to sell or transfer any such [***] except as part of a [***].

 

2.6.4                     Limitations.  For the avoidance of doubt, (a) all
supplies of [***] (other than those [***] manufactured by a Joint Venture as
contemplated by Sections 2.6.1 and 2.6.3) to [***] Joint Ventures shall pass
through Licensee, and (b) no [***] Joint Venture shall receive a right under
this Section 2.6 to receive a sub-sublicense under the Licensor Licensed Patent
Rights for such [***] Joint Venture to sell [***] (except as expressly permitted
by Sections 2.6.1 and 2.6.3) or to manufacture [***].  Licensee or its Related
Corporations may supply [***] to any [***] Joint Venture, subject to the
limitations set forth in this Section 2.

 

2.6.5                     [***] Joint Venture Records.  Licensee shall obtain a
written agreement from each [***] Joint Venture (which Licensor shall have the
right to review for purposes of verification) agreeing (i) to keep at its own
expense, during the Term and for three (3) years after expiration or early
termination of this Agreement, accurate books of account, detailing all data
necessary to calculate and audit such [***] Joint Venture’s Net Sales and (ii)
upon not less than thirty (30) days advance written notice to Licensee, to allow
the PO Representative to have an independent appointed auditor have access to
such books and records as necessary to conduct a review or audit of all
activities of such [***] Joint Venture upon the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

same terms and conditions and for the same purpose as provided in Section 8.2
hereof, mutatis mutandis.

 

2.7                               [***] Joint Ventures.  Licensee may grant
sub-sublicenses hereunder to permit Joint Ventures to (a) manufacture and use
(but not to sell or Have Sold, except as provided in clause (b) below) [***]
using [***] supplied by Licensee (but not to manufacture [***]), and (b) import
and export, offer to sell, sell and Have Sold [***] (but not [***]) using [***]
supplied by Licensee or [***] produced by the Joint Venture under clause (a)
above.  Such Joint Ventures shall be deemed “[***] Joint Ventures.”  There is no
limit on the number or location of [***] Joint Ventures permitted hereunder. 
For the avoidance of doubt, a Joint Venture may be deemed to be both a [***]
Joint Venture and a [***] Joint Venture, subject to the separate restrictions
placed on [***] Joint Ventures and [***] Joint Ventures hereunder.

 

2.7.1                     [***] Joint Venture Records.  Should royalties be
payable to Licensor hereunder on any product sold by a [***] Joint Venture,
prior to or immediately upon the first such royalty-bearing [***] Joint Venture
sale, Licensee shall obtain a written agreement from such [***] Joint Venture
(which Licensor shall have the right to review for purposes of verification)
agreeing (i) to keep at its own expense, from the date of the written agreement
and thereafter during the Term and for three (3) years after expiration or early
termination of this Agreement, accurate books of account, detailing all data
necessary to calculate and audit such [***] Joint Venture’s Net Sales and (ii)
upon not less than thirty (30) days advance written notice to Licensee, to allow
the PO Representative to have an independent appointed auditor have access to
such books and records as necessary to conduct a review or audit of all
activities of such [***] Joint Venture upon the same terms and conditions and
for the same purpose as provided in Section 8.2 hereof, mutatis mutandis.

 

2.8                               Breach by Joint Venture.  Notwithstanding
anything else contained in this Agreement or in any other agreement or document,
Licensee shall remain responsible for a Joint Venture’s breach of its
contractual obligations to Licensee to the extent such contractual obligations
are required by Section 2.6 or 2.7 hereof.

 

2.9                               [***] Transfer.  For the avoidance of doubt,
notwithstanding Sections 2.4, 2.5, 2.6 and 2.7, no party other than Licensee
shall have any right under this Agreement to transfer [***] to any other Joint
Venture or Toll Manufacturer.  Licensee shall have no right to transfer [***] to
any Third Party other than Procter & Gamble or to Toll Manufacturers or Joint
Ventures to the extent permitted by Sections 2.5, 2.6 or 2.7.

 

2.10                        Maximum Percentage of [***].  Licensee covenants
that, during the Term, Net Sales arising from the sale of [***] (individually
and not as part of [***]) by Licensee, will not exceed [***] of the sum of (A)
Licensee’s aggregate gross revenue from their businesses plus (B) the Net Sales
of its Joint Ventures which sell [***] for which royalties are due hereunder. 
Should such Net Sales exceed the foregoing percentage of the sum of clauses

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

(A) and (B) above, then the Parties shall discuss in good faith making
reasonable adjustments to the applicable royalties set forth in Section 7 below.

 

3.                                      GRANT TO LICENSOR

 

3.1                               License to the A123 Patent Rights. Subject to
the terms and conditions stated herein, A123 hereby grants to Licensor a
royalty-free, non-exclusive, perpetual, worldwide license under the A123 Patent
Rights to manufacture, have manufactured, use, import and export, offer to sell,
sell and have sold Cathode Powder, Cells, Electrode Systems, and/or Complex
Systems covered by the claims of the A123 Patent Rights.  This Section 3 shall
terminate upon the expiration or termination of this Agreement, except as
provided in Section 9.3.1 hereof.

 

3.2                               Limited Right to grant Sub-Sublicenses.
Licensor shall be entitled to grant sublicenses to the A123 Patent Rights solely
in conjunction with, and to the same Persons to whom it has or will grant
sublicenses under, the Goodenough Patent Rights, the Carbon Coating and Process
Patent Rights and/or the NTT Patent Rights.

 

4.                                      TITLES AND WARRANTIES.

 

4.1                               Licensor’s Warranties. Licensor represents
that it has the right to sublicense the Licensor Licensed Patent Rights under
the terms hereof.

 

4.2                               A123’s Warranties.

 

4.2.1                     A123 is aware of the fact that this sublicense is
granted by Licensor in order to broaden the market and encourage competition in
the development, manufacture, use and sale of products incorporating Lithium
Iron Phosphate.

 

4.2.2                     A123 represents that it has the right to license the
A123 Patent Rights under the terms hereof.

 

4.3                               No Conflict. Each of Licensor and A123
represents to the other that neither it nor any of its Related Corporations have
or shall have any agreement with any Third Party that conflicts with the rights
and obligations under this Agreement, except as previously disclosed to Licensor
with respect to Licensee’s P&G Agreement.

 

4.4                               Pending Matters. A123 is aware of the fact
that there are several proceedings pending in which, inter alia, the validity of
certain Licensor Licensed Patent Rights is in dispute. As of the signing date,
these proceedings include: a) European Patent Office Appeal T0834/09 appealing
the Opposition Decision revoking EP 0904607; b) an appeal filed against the
decision rendered by the State Intellectual Property Office of the People’s
Republic of China on an Invalidation Request filed on October 29, 2010 by the
China Battery Industry Association regarding Chinese Patent ZL01816319.X; c)
Civil Action No. 1:06-CV-111 SS in the United States District Court for the
Western District of Texas regarding US 5,910,382 and US 6,514,640; and d) Action
No. T-219-07 before the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------

 

Federal Court of Canada between Phostech Lithium Inc. and Valence Technology
Inc. regarding Patent Rights in Canada and the appeal thereof before the Federal
Court of Appeal of Canada, including the decision of the Federal Court of Appeal
of Canada rendered on August 17, 2011.

 

4.5                               DISCLAIMER OF WARRANTIES BY LICENSOR. LICENSOR
MAKES NO WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO ANY ASPECT
OF THE LICENSOR LICENSED PATENT RIGHTS, NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT. THE LICENSOR LICENSED PATENT RIGHTS ARE LICENSED TO LICENSEE STRICTLY
ON AN AS IS BASIS.  LICENSOR DOES NOT WARRANT THAT ANY ASPECT OF THE LICENSOR
LICENSED PATENT RIGHTS IS ERROR FREE OR WILL MEET LICENSEE’S REQUIREMENTS.  ALL
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
EXPRESSLY DISCLAIMED AND EXCLUDED. THE ENTIRE RISK AS TO THE RESULTS AND
PERFORMANCE OF THE LICENSED PRODUCTS AND OF THE CELLS IN WHICH LICENSED PRODUCTS
WILL HAVE BEEN INCORPORATED IS ASSUMED BY LICENSEE. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, LICENSOR MAKES NO OTHER REPRESENTATIONS, EXTENDS NO
WARRANTIES, EXPRESS OR IMPLIED, AND ASSUMES NO LIABILITIES OR RESPONSIBILITIES
WITH RESPECT TO THE USE, SALE OR OTHER DISPOSITION BY LICENSEE, TOLL
MANUFACTURERS, JOINT VENTURES,  PROCTER & GAMBLE, DISTRIBUTORS, VENDEES OR
TRANSFEREES OF CATHODE POWDER, CELLS, ELECTRODE SYSTEMS AND/OR COMPLEX SYSTEMS.

 

4.6                               DISCLAIMER OF WARRANTIES BY LICENSEE. LICENSEE
MAKES NO WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO ANY ASPECT
OF THE A123 PATENT RIGHTS, NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. THE A123
PATENT RIGHTS ARE LICENSED TO LICENSOR STRICTLY ON AN AS IS BASIS. LICENSEE DOES
NOT WARRANT THAT ANY ASPECT OF THE A123 PATENT RIGHTS IS ERROR FREE OR WILL MEET
LICENSOR’S REQUIREMENTS. ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE ARE EXPRESSLY DISCLAIMED AND EXCLUDED. THE ENTIRE RISK
AS TO THE RESULTS AND PERFORMANCE OF THE LICENSED PRODUCTS AND OF THE CELLS IN
WHICH LICENSED PRODUCTS WILL HAVE BEEN INCORPORATED IS ASSUMED BY LICENSOR.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, A123 MAKES NO OTHER
REPRESENTATIONS, EXTENDS NO WARRANTIES, EXPRESS OR IMPLIED, AND ASSUMES NO
LIABILITIES OR RESPONSIBILITIES WITH RESPECT TO THE USE, SALE OR OTHER
DISPOSITION BY LICENSOR, TOLL MANUFACTURERS, DISTRIBUTORS, VENDEES OR
TRANSFEREES OF CATHODE POWDER, CELLS, ELECTRODE SYSTEMS AND/OR COMPLEX SYSTEMS.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

4.7                               LIMITATION OF LIABILITY. IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR
OTHER INDIRECT DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS
OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THE AGREEMENT OR ITS SUBJECT
MATTER, REGARDLESS OF WHETHER SUCH PARTY KNOWS OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGES. THE FOREGOING SHALL NOT LIMIT LICENSEE’S LIABILITY
FOR UNAUTHORIZED USE BY LICENSEE OF THE LICENSOR LICENSED PATENT RIGHTS OR
LICENSOR’S LIABILITY FOR THE UNAUTHORIZED USE BY LICENSOR OF THE A123 PATENT
RIGHTS.

 

4.8                               Compliance with Import, Export and Re-Export
Controls. Licensee agrees to fully comply with all applicable laws or
regulations affecting the import, export or re-export of Cathode Powder (only as
otherwise permitted under this Agreement), Cells, Electrode Systems and/or
Complex Systems under Licensee’s control which include a product benefitting
from the license set forth in Section 2 in every jurisdiction worldwide.
Licensee agrees to defend, indemnify and hold Licensor harmless from and against
any and all claims, liabilities, damages, penalties or the like arising out of
or relating to Licensee’s import, export or re-export of Cathode Powder (only as
otherwise permitted under this Agreement), Cells, Electrode Systems and/or
Complex Systems under Licensee’s control in every jurisdiction worldwide. 
Licensor agrees to fully comply with all applicable laws or regulations
affecting the import, export or re-export of Cells, Electrode Systems and/or
Complex Systems under Licensor’s control which include a product benefitting
from the license set forth in Section 3 in every jurisdiction worldwide.
Licensor agrees to defend, indemnify and hold Licensee harmless from and against
any and all claims, liabilities, damages, penalties or the like arising out of
or relating to Licensor’s or its affiliates’ import, export or re-export of
Cells, Electrode Systems and/or Complex Systems under Licensor’s control in
every jurisdiction worldwide.

 

5.                                      PATENT RIGHTS.

 

5.1                               Claims or Challenges. A123 acknowledges that
it has been provided Sections 9.4 and 9.7 of the license agreement between NTT
and HQ regarding the NTT Patent License, such Sections 9.4 and 9.7 being
attached hereto as Appendix E.

 

5.2                               Information. Licensee shall immediately notify
Licensor, in writing, if it becomes aware of any suspected infringement of the
Licensor Licensed Patent Rights.

 

5.3                               Cooperation between the Parties. Each Party
shall cooperate fully as reasonably necessary with the other in connection with
any litigation (except with respect to litigation against an existing customer
or business partner of such Party) asserting the Licensor Licensed Patent Rights
or the A123 Patent Rights in a manner that will preserve attorney-client
privilege, professional secret and attorney work protection thereto. Unless
prohibited by applicable laws, each Party shall cooperate fully in such
litigation with all discovery requests permissible under applicable laws,
regardless of whether such

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

compliance is legally required by applicable laws. Excepted “existing customers
or business partners” of Licensee shall include, without limitation, Licensee’s
customers or business partners or entities to whom Licensee has submitted a
written proposal or with whom Licensee has a product evaluation agreement or
confidentiality agreement at the time such litigation is initiated or such
assistance is requested, whichever is earlier.  Excepted “existing customers or
business partners” of Licensor shall include, without limitation, sublicensees
of Licensor or potential sublicensees with whom Licensor has executed a
confidentiality agreement at the time such litigation is initiated or such
assistance is requested, whichever is earlier.  With respect to a Party’s
excepted existing customers or business partners, no duty of cooperation shall
exist and any information available to that Party regarding the excepted
existing customer or business partner or the Party’s relationship with that
entity must be obtained through third party discovery processes as provided by
the relevant court or judicial body.  This Section 5.3 provides no special
exemptions from such discovery processes with respect to information available
to a Party regarding an excepted existing customer or business partner. or the
Party’s relationship with that entity.

 

5.4                               Enforcement.  If after the Effective Date of
this Agreement, Licensee provides written notice to Licensor (the “Infringement
Notice”) that it has actual knowledge or good faith belief that a Third Party,
who is a direct competitor of Licensee in phosphate-based products for a
material business opportunity, is infringing the Licensor Licensed Patent Rights
based upon grounds identified and described in the Infringement Notice, that, to
Licensee’s knowledge such Third Party is not a licensee of the Licensor Licensed
Patent Rights, and that Licensee entered a competitive bid and was forced to
lower its bid price due to a lower bid by the Third Party, as demonstrated by
written evidence, then Licensor will be required to inform Licensee in writing
within [***] of receiving such Infringement Notice whether it will elect to
commence enforcement actions against such Third Party for such infringement (the
“Response Notice”) and shall actually execute such enforcement action(s) as soon
as reasonably possible, in no event later than [***] after the date that
Licensor received the Infringement Notice (the “Enforcement Period”).  Such
enforcement actions may include [***], but are not required to include [***]. 
For purposes of clarity, Licensee shall further be required to identify, in the
Infringement Notice, the jurisdictions served by the competitive bid.  If
Licensor fails to undertake such enforcement actions by the end of the
Enforcement Period, then [***] with respect to any sales of Electrode Systems,
Cells or Complex Systems to which Licensee commits in connection with that
material business opportunity.  Licensor in the Response Notice shall identify
the jurisdictions identified in the applicable Infringement Notice in which
enforcement actions are not possible due to lack of Licensor Licensed Patent
Rights covering the Third Party’s products.  If Licensor, after good faith
investigation, determines that enforcement is not legally warranted in a
jurisdiction identified, Licensor shall then promptly advise Licensee, who
agrees to discuss to determine the appropriate measures to be taken, if any.  If
Licensor is unable to undertake any enforcement action due to lack of Licensor
Licensed Patent Rights in any jurisdiction identified by Licensee, [***] with
respect to sales of Electrode Systems, Cells and Complex Systems that are
intended for final use in that jurisdiction.  For purposes of this Section 5.4,
a “material

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

business opportunity” shall mean a transaction that Licensee reasonably expects,
at the time of the Infringement Notice, to result in aggregate revenue of more
than [***].

 

6.                                      CONFIDENTIAL INFORMATION.

 

6.1                               Confidentiality of Agreement. During the Term
and for a period of [***] thereafter, neither Party may, without the consent of
the other Party, disclose the provisions of this Agreement to Third Parties,
other than their legal representatives and auditors, and subject to the rights
of Licensor to disclose the provisions of this Agreement on a confidential
basis, to the Patent Owners and their financial and legal professionals and to a
Third Party who is, would be or could become a most favored licensee, including
any existing licensees so long as such Third Party is subject to binding
confidentiality obligations consistent with this Section 6. Notwithstanding the
above, either Party may disclose the provisions of this Agreement on a
confidential basis, to its shareholders, its financial and legal professionals
and bankers, to potential investors or to any of its Related Corporations or
Joint Ventures that is benefitting from the rights granted hereunder, or on a
non-confidential basis in the context of a public offering or public company
reporting obligations as required under securities laws and related regulations,
but only to the extent required to comply with applicable legal disclosure
requirements, and Licensor and Patent Owners may disclose the fact that Licensee
is holding a non-exclusive license to the Licensor Licensed Patent Rights,
following the issuance of a mutually agreed press release, or as otherwise set
forth in Section 6.4.

 

6.2                               Other Confidential Information. During the
Term and for [***] thereafter, each Party (the Receiving Party) shall maintain
in confidence and not disclose to Third Parties, except to the extent
contemplated by this Agreement, any information which has been disclosed to it
by the other Party (the Disclosing Party, which shall include Related
Corporations of the Disclosing Party) under this Agreement, provided such
information has been disclosed or is disclosed:

 

6.2.1                     in written form and marked confidential; or

 

6.2.2                     orally or visually, and is identified as confidential
at the time of disclosure and summarized in a written memorandum marked
confidential and delivered to the Receiving Party within thirty (30) days of the
initial disclosure; or

 

6.2.3                     disclosed in the form of samples of materials or
products identified in writing as confidential;

 

and, in each such case, subject to the right of Licensor to disclose the reports
and other information provided by Licensee to Licensor under this Agreement on a
confidential basis to the Patent Owners and their financial and legal
professionals. If the Disclosing Party gives its consent to the disclosure by
Receiving Party to any Third Party of any information contemplated in Sections
6.1 or 6.2 hereof or in the case of any permitted disclosure to any Third Party
pursuant to these two sections, the Receiving Party shall prior to the time of
disclosure, have a written agreement with said Third Party containing

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

terms and conditions with respect to the protection of confidential information
which are no less restrictive than those contained in this Agreement. For the
same aforementioned period, a Party receiving information in accordance with
Section 6.2 shall use the information only for purposes contemplated by this
Agreement or to enforce its rights hereunder.

 

6.3                               Exclusions. The obligations set forth in
Section 6.2 shall not apply when and to the extent the information:

 

6.3.1                     was known to the Receiving Party prior to receipt from
the Disclosing Party;

 

6.3.2                     was lawfully available to the trade or to the public
prior to receipt from the Disclosing Party;

 

6.3.3                     becomes lawfully available to the public after the
date of disclosure through no act or fault on the part of the Receiving Party;

 

6.3.4                     corresponds in substance to any information received
in good faith by the Receiving Party from any Third Party who is not obligated
to the Disclosing Party to keep such information confidential;

 

6.3.5                     is communicated to any Third Party by the Disclosing
Party without restriction as to confidentiality or on the basis of a restriction
that has elapsed, by issuance of a Patent Right to it, or otherwise;

 

6.3.6                     is independently developed by an employee or agent of
the Receiving Party subsequent to receipt of such information from the
Disclosing Party, as evidenced by written records of the Receiving Party;

 

6.3.7                     is required to be disclosed to a Third Party by law,
regulation or legal process (including without limitation each Party’s
obligations under applicable securities and securities exchange laws), provided
that the Receiving Party takes reasonable steps in accordance with applicable
law to inform the Disclosing Party of such disclosure before it takes place and
affords it the possibility to try to obtain a court order, or to request that
the Receiving Party seek reasonable confidential treatment of submissions to
securities regulators or exchanges, protecting the confidentiality of such
information; or

 

6.3.8                     is required to be disclosed to recover damages for a
breach of this Agreement provided reasonable measures are taken to limit such
disclosure.

 

In addition, the obligations set forth in Section 6.1 shall not apply when and
to the extent the information is required to be disclosed pursuant to
Section 6.3.7 or 6.3.8.

 

6.4                               Disclosure of Relationship. Notwithstanding
Section 6.1, (i) on or after the Effective Date, the Parties shall agree to make
publicly known the existence of the cross-licenses granted herein and the
dismissal of the pending litigation through an appropriate joint

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

press release and/or individual press releases, which content shall have been
pre-approved by the Parties, such approval not to be unreasonably withheld,
conditioned or delayed; and (ii) Licensor and the Patent Owners shall be allowed
to mention Licensee’s name as licensee of the Licensor Licensed Patent Rights in
their brochures and webpages in relation with their technology commercialization
efforts and achievements; provided that Licensee’s name as licensor of the A123
Patent Rights is also mentioned and that Licensee shall be allowed to mention
Licensor’s name as licensee of the A123 Patent Rights in its brochures and
webpages in relation with its technology commercialization efforts and
achievements.  Licensor and Licensee agree that the press release attached as
Schedule 6.4 hereto is hereby approved by both Parties, and that either Party
may publicize the contents of such press release without restriction hereunder.

 

7.                                      REMUNERATION.

 

7.1                               Remuneration in General. In consideration of
the rights granted hereunder by Licensor commencing as of the Effective Date,
Licensee shall owe to Licensor, payable as and when indicated, the following:

 

7.1.1                     a fixed amount of US$ 5,000,000 payable as follows:

 

a)                                     a first installment of US$ 3,500,000 to
be paid within [***] of the execution of this Agreement;

 

b)                                     a second installment of US$ 750,000 to be
paid on or before [***] 2013 (which will survive termination of this Agreement
by Licensee pursuant to Section 9.3, as set forth in Section 13.14); and

 

c)                                      a final installment of US$ 750,000 to be
paid on or before [***] 2014 (which will survive termination of this Agreement
by Licensee pursuant to Section 9.3, as set forth in Section 13.14);

 

7.1.2                     royalties anywhere in the world during any Calendar
Quarter between January 1, 2012 and [***], equal to [***] of Net Sales during
such Calendar Quarter, with respect to:

 

a)                                     any Cell, Electrode System, or Complex
System sold or Have Sold by Licensee [***] to a Third Party (“Licensee-Supplied
Components”), excluding Cells, Electrode Systems, or Complex Systems supplied to
a Joint Venture (1) that were sold by Licensee to the Joint Venture at prices
which do not reflect an arms length transaction or (2) for which Licensee
chooses not to pay royalties on Net Sales arising from such sale of the
applicable Licensee-Supplied Components to such Joint Venture (clauses (1) and
(2), collectively and separately, “Excluded JV Sales”); and

 

b)                                     any Cell, Electrode System, or Complex
System sold or Have Sold by a Joint Venture to another Third Party (“JV
Products”) which incorporate

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

Cells, Electrode Systems, or Complex Systems that were Excluded JV Sales.

 

7.1.3                     royalties anywhere in the world during any Calendar
Quarter starting after [***], equal to the product of the applicable royalty
rate specified in Section 7.2 below and [***] of Net Sales during such Calendar
Quarter, with respect to:

 

a)                                     any Cell, Electrode System, or Complex
System sold or Have Sold by Licensee [***] to a Third Party, excluding Excluded
JV Sales; and

 

b)                                     any JV Products sold or Have Sold by a
Joint Venture to another Third Party which incorporate Cells, Electrode Systems,
or Complex Systems that were Excluded JV Sales.

 

No royalties shall be payable by Licensee on any Cell, Electrode System, or
Complex System sold or Have Sold by Licensee, a Related Corporation, or a Joint
Venture to a Third Party anywhere in the world prior to December 31, 2011
inclusively.

 

7.1.4                     For the avoidance of doubt, royalties shall not be due
in connection with the transfer of any [***] due to limits placed on Licensee’s,
Procter & Gamble’s, Toll Manufacturers’, and Joint Ventures’ rights to transfer
[***] which require its ultimate inclusion in a Cell, Electrode System, or
Complex System that is royalty-bearing under this Agreement.

 

7.2                               Calculation of Applicable Royalty. At any time
during each calendar year during the Term starting after [***], the applicable
royalty for calculation of Licensor’s consideration stated in Article 7.1 shall
be determined as follows:

 

7.2.1                     Until Licensee has accrued total royalties owed to
Licensor equal to [***] in that calendar year on Net Sales of Cells, Electrode
Systems, or Complex Systems that are made during this time frame, the applicable
royalty shall be [***] of such Net Sales.

 

7.2.2                     After Licensee has accrued total royalties owed to
Licensor greater than [***] in that calendar year but before Licensee has
accrued total royalties owed to Licensor equal to [***] in that calendar year on
Net Sales of Cells, Electrode Systems, or Complex Systems that are made during
this time frame, the applicable royalty shall be [***] of such Net Sales.

 

7.2.3                     After Licensee has accrued total royalties owed to
Licensor greater than [***] in that calendar year but before Licensee has
accrued total royalties owed to Licensor equal to [***] in that calendar year,
on Net Sales of Cells, Electrode Systems, or Complex Systems that are made
during this time frame, the applicable royalty shall be [***] of such Net Sales.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

7.2.4                     After Licensee has accrued total royalties owed to
Licensor greater than [***] in that calendar year but before Licensee has
accrued total royalties owed to Licensor equal to [***] in that calendar year,
on Net Sales of Cells, Electrode Systems, or Complex Systems that are made
during this time frame, the applicable royalty shall be [***] of such Net Sales.

 

7.2.5                     After Licensee has accrued total royalties owed to
Licensor greater than [***] in that calendar year until the end of that calendar
year, on Net Sales of Cells, Electrode Systems, or Complex Systems that are made
during this time frame, the applicable royalty shall be [***] of such Net Sales.

 

7.3                               Change in the relative percentage of sale of
Cells, Electrode Systems, and Complex Systems. In the event the present relative
percentage of Licensee’s sales (including all royalty-bearing sales of Related
Corporations or Joint Ventures under Section 7.1 and 7.2) of Electrode Systems
and Cells, in the aggregate compared to the percentage of Licensee’s sales of
Complex Systems (including all royalty-bearing sales of Related Corporations or
Joint Ventures under Section 7.1 and 7.2), in the aggregate being currently
estimated by Licensee to be under [***] for [***] and over [***] for [***],
increases substantially so that Licensee’s revenue for sales of [***] (including
all royalty-bearing sales of Related Corporations or Joint Ventures under
Section 7.1 and 7.2) represent more than [***] of Licensee’s overall business in
Cells, Electrode Systems, and Complex Systems (including all royalty-bearing
sales of Related Corporations or Joint Ventures under Section 7.1 and 7.2)
within any given period of [***] consecutive Calendar Quarters, Licensee agrees
to promptly notify Licensor and the Parties shall enter into good faith
negotiations to determine whether it shall still be appropriate for the
royalties applicable on such sales of Electrode Systems, Complex Systems and
Cells to be calculated on only [***] of the applicable Net Sales of Licensee or
whether such percentage should be raised to account for the increased relative
value of the Licensed Product within Licensee’s [***] revenue. The obligations
of this Section 7.3 shall survive any Change of Control of A123.

 

7.4                               Change of Control of A123.

 

7.4.1                     In the event a Third Party, which is (A) currently
legally engaged in making Licensed Products, including Complex Systems, Cathode
Powder, Cells, or Electrode Systems incorporating Licensed Products, or (B) a
potential sublicensee with whom Licensor has executed a confidentiality
agreement, and which has not entered into a sublicense agreement on Licensor
Licensed Patent Rights with Licensor (a “Competitive Acquirer”), acquires the
Control of A123, the royalties payable in respect to all sales of Cells,
Electrode Systems, and/or Complex Systems taking place after the date of
acquisition of Control shall be as provided in Sections 7.1.2, 7.1.3 and 7.2
until the aggregate royalties paid by Licensee (including any royalties paid by
Licensee in connection with any JV Products [***]) under this Agreement reach
[***], at which time royalties payable shall be as provided in Sections 7.1, 7.2
and 7.7 with the exception that royalties on sales of Complex Systems, Cells and
Electrode Systems shall be based on [***] Net

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

Sales of such Complex Systems, Cells and Electrode Systems (instead of [***] Net
Sales), subject in all respects to Section 7.14 and 7.15.

 

7.4.2                     In event a Third Party who is not a Competitive
Acquirer, acquires Control of A123, the royalties payable in respect to all
sales of Cells, Electrode Systems, and/or Complex Systems taking place after the
date of acquisition of Control shall be as [***].

 

7.5                               Royalty Accrual Date. For purposes of
determining the rates for the applicable running royalty on sales of Cells,
Electrode Systems, and/or Complex Systems and calculating the correct royalties
owed for any calendar year, royalties for a particular sale of Cells, Electrode
Systems, and/or Complex Systems shall accrue on the date that the Net Sales of
each one of the Cells, Electrode Systems, and/or Complex Systems is invoiced by
Licensee.

 

7.6                               Calculation of Quarterly Payments after [***]
until [***]. During the [***] starting respectively on [***], Licensee shall,
subject to Section 7.11 below, pay to Licensor the royalties as accrued in each
Calendar Quarter following the end of such Calendar Quarter.

 

7.7                               Calculation of Quarterly Payments after [***].
During the [***] starting on [***], Licensee shall, subject to Section 7.11
below, pay to Licensor the royalties as accrued in each Calendar Quarter
following the end of such Calendar Quarter. During each successive [***],
Licensee shall, subject to Section 7.11 below, pay to Licensor for each Calendar
Quarter an estimated royalty for sales of Cells equal to [***] of the product of
[***] of the Net Sales of Cells, Electrode Systems and/or Complex Systems made
during that Calendar Quarter by the [***] applied on Cells during the [***].

 

7.8                               Annual True up Payments. Licensee shall also
pay to Licensor on the [***] day following the end of each [***] starting after
[***], a true up payment equal to the difference between, on the one hand, the
sum of the four quarterly payments of the estimated royalty for Cells, Electrode
Systems and/or Complex Systems and, on the other hand, the actual royalties
accrued from sales of Cells, Electrode Systems and/or Complex Systems as
calculated using the applicable royalties set forth herein. In the case where
the sum of the four quarterly payments of the estimated royalty for Cells,
Electrode Systems and/or Complex Systems is greater than the actual royalties
accrued from sales of Cells, Electrode Systems and/or Complex Systems, the
difference shall be credited against royalty payments for the successive [***]
until such credit is exhausted, or refunded if no further royalties are payable.

 

7.9                               Term of Royalty Payment Obligation. The
royalties under this Section 7 are payable during the Term.

 

7.10                        Payment. The royalties calculated pursuant to
Sections 7.1.2 and 7.1.3 and to Sections 7.3 to 7.8 shall be paid to Licensor on
a Calendar Quarterly basis within [***] after the end of each Calendar Quarter
during the Term. All amounts payable hereunder by Licensee

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

must be paid in US Dollars without deduction for taxes, assessment, fees or
charges of any kind unless expressly allowed herein.

 

7.11                        Interest. Licensee shall pay Licensor interest on
any amounts not paid when due. Such interest shall accrue from the fifteenth day
after the payment was due, at a rate of [***] and the interest payment shall be
due and payable on the [***] after interest begins to accrue until full payment
of all amounts due to Licensor pursuant to this Agreement is made.

 

7.12                        Tax Withholding. To the extent required by law,
Licensee may retain from all payments payable to the Licensor hereunder, any
required withholding taxes and shall forward such retained payments to the
competent tax authorities, provided, however, the following conditions are met:
(a) the respective tax is an income tax and not any consumption tax, use tax,
sales tax or other tax; (b) Licensor is liable for such taxes under applicable
laws; and (c) Licensee is required by applicable laws to withhold the tax from
payments due to the Licensor and to forward such tax to the competent tax
authorities. If taxes have to be withheld, Licensee shall give notice to that
effect to Licensor, without undue delay, at the latest [***] before the payment
is made, make the necessary withholding and make timely payment of the amount
withheld to the appropriate governmental authority.  If the Licensee’s entity
making a payment under this Agreement will be other than United States tax
resident, Licensee shall provide notice of the tax residence of the payer to
Licensor at least [***] before the payment is made.

 

Licensor shall take such actions as permitted under applicable law to obtain an
exemption or reduction of withholding taxes on any payments hereunder.  If
Licensee is United States tax resident, Licensor shall provide Licensee with the
appropriate US-tax forms duly completed and signed (e.g. W8-BEN and/or W8-IMY as
the case may be) showing that Licensor is tax-exempt or entitled to a reduction
of withholding taxes under applicable tax laws or under the applicable tax
treaty provisions.

 

All taxes so withheld shall be paid before penalties attached thereto or
interest accrued thereon. If any such penalties or interest nonetheless become
due, Licensee shall make prompt payment thereof to the appropriate governmental
authority.

 

If Licensor becomes liable for, and pays any amounts in respect of taxes on any
payment due by Licensee hereunder or in respect of penalties or interests
thereon, Licensee shall reimburse Licensor in the currency in which Licensor
shall be liable to pay such amount in respect of taxes, penalties or interests.

 

If Licensor is or becomes entitled under any applicable law or treaty to a
reduced withholding rate on amounts payable by Licensee under this Agreement, or
a complete exemption from withholding with respect to taxes on amounts payable
by Licensee under this Agreement, Licensor shall complete and deliver from time
to time to Licensee, as soon as possible after Licensee’s request, any form
(e.g.. if Licensee is United States tax resident, Forms W8-BEN and/or W8-IMY as
the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------

 

case may be) that Licensee is required to obtain to give effect to the reduced
rate or exemption.

 

Licensee shall pay forthwith to Licensor any additional amount necessary to
ensure that the amount actually received by Licensor from any payment made by
Licensee hereunder, after any withholding tax, is equal to the amount that
Licensor would have received had no tax amount been required to be withheld on
that payment; provided that, if the Licensor is not tax resident in Switzerland,
the maximum additional amount the Licensee is required to pay under this
Section 7.12 shall be the amount that would have been due if the Licensor had
been tax resident in Switzerland.

 

Licensee and Licensor each represents, warrants and agrees that it will take all
necessary steps to obtain the lowest available rate for withholding taxes under
all applicable tax treaties and under domestic law.  Licensee further
represents, warrants and agrees that it will withhold taxes at the lowest rate
available under such treaties and domestic law provisions; provided Licensor
complies with all applicable requirements for such lowest rate.

 

Licensee shall issue or provide to Licensor the documents required under
applicable law (such as tax assessment notices, proof of payment/bank
statements) attesting the withholding tax amounts withheld and remitted by
Licensee to the competent tax authorities in connection with any and all
payments hereunder. These documents shall be issued or provided without undue
delay, at the latest within [***] following the end of each [***].

 

7.13                        Foreign Sales. The conversion of foreign sales and
the respective royalty payments into US Dollars shall occur as the sales are
invoiced according to Generally Accepted Accounting Principles in the United
States. For all royalty payments the conversion ratio from the respective
currency to US Dollars shall be based on the applicable exchange rate on the
business day of invoicing (or, if such day is not a business day in the United
States, on the immediately following business day in the United States) as
reflected on Statistical Release H.10 issued by the Board of Governors of the
Federal Reserve System for conversion of such currency to US Dollars. The
conversion ratio from another currency to the US Dollar for any other payment to
Licensor pursuant to this Agreement shall be based upon the arithmetic mean of
the exchange rates for each day in the relevant period as reflected on
Statistical Release H.10 issued by the Board of Governors of the Federal Reserve
System for conversion of such currency to US Dollars.

 

7.14                        Most Favored Licensee.  Licensor shall ensure that
the terms of this Agreement, taken as a whole, shall be no less favorable than
the terms taken as a whole provided to any Third Party licensee of the Licensor
Licensed Patent Rights.  In the event that a sublicense is granted under the
Licensor Licensed Patent Rights for the development, manufacture, use and/or
sale of Cathode Powder, Cells, Electrode Systems, and/or Complex Systems on
terms that are, taking this Agreement and the proposed Third Party sublicense
agreement as a whole, more favorable for such Third Party than the terms of this
Agreement as applied to Licensee, then Licensor shall inform License of such
agreement within [***] of entering into such an agreement with any Third Party,
and, at Licensee’s option, there

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

shall be imposed an adjustment of the terms of this Agreement on a prospective
basis so that Licensee’s terms are not materially less favorable than the terms
granted to the Third Party sublicense in light of the relevant factors.  Unless
permitted by the confidentiality terms of the Third Party sublicense agreement,
Licensee shall not be entitled to directly review such agreement, but instead
may provide the Third Party agreement to an independent auditor selected by
Licensee who shall report to Licensee whether the terms, taken as a whole, are
more or less favorable than those of this Agreement.  Should the auditor
conclude that the terms, taken as a whole, are more favorable than those of this
Agreement, auditor shall also, upon Licensee’s request, identify such terms that
together are more favorable to Licensor, who will disclose such terms to
Licensee at that time.  Upon not less than [***] advance written notice to
Licensor, Licensee is entitled to have an independent appointed auditor have
access to such books and records of Licensor as necessary to conduct a review or
audit of Licensor’s compliance with this Section 7.14.  For the avoidance of
doubt, the terms of the licenses with Sony Corporation, the terms of the Head
License Agreement and the terms of any settlement agreement with a Third Party
regarding the Licensor Licensed Patent Rights shall not be taken into
consideration under this Section 7.14.

 

7.15                        Notice of Alliance Licenses; Preserving Licensee’s
Discount from Licensor’s Royalty Structure.

 

7.15.1              Licensor shall provide Licensee with an abstract of the
financial terms of each sublicense, or any amendment to a previous sublicense,
granted by Licensor on or after the Effective Date, under any of the Licensor
Licensed Patent Rights, for the development, manufacture, use and/or sale of
Cathode Powder, Cells, Electrode Systems, and/or Complex Systems, excluding
those set forth in Section 7.15.6 below.  Such abstract need not provide the
identity of the parties to the relevant agreement, but shall provide sufficient
financial information to enable Licensee to apply the terms of this Section 7.15
to such agreement.  Although certain reductions in royalty rates or up-front
payments may result from the application of this Section 7.15 involving future
licenses governing the sale of Cathode Powder, nothing herein shall be construed
to expand the licenses granted in Sections 2.1 and 2.2 with respect to the sale
of Cathode Powder by A123.

 

7.15.2              Licensor acknowledges that Licensee is entering into this
Agreement based on an understanding that in general, as of the time of the
Effective Date, Licensor licenses the Licensor Licensed Patent Rights to its
licensees subject to the Royalty Schedule and the Powder Royalty Schedule (as
defined in Section 7.15.3), and subject to a standard up-front, non-creditable
license fee payable by such third party licensees of [***] (“Standard Up Front
Fee”), effective from the commencement of each of its agreements which
sublicense the Licensor Licensed Patent Rights.

 

7.15.3              If, at any time during the Term, a sublicense is granted to
any Third Party by Licensor, under the Licensor Licensed Patent Rights, for the
development, manufacture, use and/or sale of Cathode Powder, Cells, Electrode
Systems, and/or

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

Complex Systems, in which the applicable licensee is required to pay any royalty
rates (“Lower Rates”), with respect to Cells, Electrode Systems, and/or Complex
Systems, less than the royalty rates set forth in the Royalty Schedule (which
are [***] as provided in each of Sections 7.2.1 through 7.2.5, respectively) or,
with respect to Cathode Powder, less than the royalty rates set forth in the
“Powder Royalty Schedule” ([***] at the same royalty amount owed set forth in
Sections 7.2.1 through 7.2.5, but as applied to Net Sales of Cathode Powder)
(collectively, the “Standard Rates”) for any of the same threshold of Net Sales,
but with an upfront fee that is not  higher than the Standard Up Front Fee, then
Licensor shall provide Licensee with written notice describing such Lower Rates,
and, prior to [***], the royalty rate of [***] set forth in Section 7.12 shall
be reduced by an amount proportional to the proportion of the Lower Rates to the
Standard Rates or, subsequent to [***], the Royalty Schedule under this
Agreement shall be reduced by an amount to be the same as the Lower Rates or, in
the case of Lower Rates applicable to the Powder Royalty Schedule, the rates in
the Royalty Schedule shall be reduced by an amount proportional to the
proportion of the Lower Rates to the Standard Rates.  Any recalculated royalty
rates applicable under this Section 7.15.3 will only be applied to sales after
the date of any such sublicense granted to a Third Party that results in such
recalculated rates.  The application of such recalculated rates shall never
result in the refund of any amounts accrued prior to the date of any such
sublicense granted to a Third Party that results in such recalculated rates.

 

7.15.4     If, prior to [***] from the Effective Date, a sublicense is granted
to any Third Party by Licensor, under the Licensor Licensed Patent Rights, for
the development, manufacture, use and/or sale of Cathode Powder, Cells,
Electrode Systems, and/or Complex Systems or similar products, in which the
applicable licensee is required to pay any up front fee (the “Lower Up-Front
Fee”) that is less than the Standard Up-Front Fee, the total of Five Million
U.S. Dollars ($5,000,000) due in Section 7.1 shall be reduced by an amount
proportional to the proportion of the Lower Up-Front Fee to the Standard
Up-Front Fee.  Subsequent to this [***], no adjustments to the amount due in
Section 7.1.1 shall be made.

 

7.15.5     Should any reduction under this Section 7.15 in royalties due under
this Agreement or in the up-front payment due under Section 7.1.1 result in
Licensee having previously paid Licensor an amount in excess of the amount
actually due under this Section 7 (an “Overpayment”), Licensor shall hold such
Overpayment as credit against future royalties due and shall provide Licensee
with an accounting of any Overpayment within [***] of its establishment. 
Licensee shall reduce the subsequent royalty payment(s) by the amount of the
Overpayment.

 

7.15.6     The net effect of reduction in royalty rate applicable to Net Sales
arising from any application of royalty rates to less than [***] of such other
licensee’s Net Sales from Cathode Powder, Cells or Electrode Systems, or less
than [***] of such other licensee’s Net Sales from Complex Systems, shall be
deemed a reduction in the Standard Rates for that license for the purposes of
this Section 7.15.  For the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

avoidance of doubt, the terms of [***], the terms of [***] and the terms of
[***] regarding the Licensor Licensed Patent Rights shall not be taken into
consideration under this Section 7.15.  Furthermore, any royalty-free,
non-exclusive license to all or part of the Licensor Licensed Patent Rights
granted to [***] shall not be taken into consideration under this Section 7.15.

 

8.                                      REPORTING; BOOKS AND RECORDS.

 

8.1                               Calendar Quarterly Reporting and Payment.
Within [***] after the end of each Calendar Quarter, Licensee shall provide
Licensor with a true and accurate report on royalties due hereunder for such
Calendar Quarter; and during the first Calendar Quarter of each [***] with an
[***] report of the royalties that were payable in respect of sales made during
the preceding [***]. The royalty report shall identify and report separately:

 

8.1.1                     the Net Sales; and

 

8.1.2                     the amount of all gross revenues received by Licensee,
a Related Corporation, or a Joint Venture from the manufacture, use, sale,
lease, import in, Japan of Cells, Electrode Systems, and/or Complex Systems.

 

The royalty report shall contain all data used to calculate the royalty, in
sufficient detail to allow Licensor to verify all such payments and the annual
royalty report shall also be accompanied by a statement signed by a person in
authority at Licensee.

 

Each royalty report shall be accompanied by the royalty payment due for such
Calendar Quarter and a corresponding credit note to Licensor.

 

8.2                               Books and Records; Audit Rights. Licensee
shall keep at its own expense, and shall cause each Joint Venture to keep at its
own expense to the extent required under Sections 2.6 and 2.7, during the Term
and for three (3) years after expiration or early termination of this Agreement,
accurate books of account, detailing all data necessary to calculate and audit
any payments due to Licensor under this Agreement. Upon not less than thirty
(30) days advance written notice to Licensee, the PO Representative is entitled
to have an independent appointed auditor have access to such books and records
as necessary to conduct a review or audit of all activities of Licensee relating
to payment obligations under the Agreement, including Net Sales and the volume
of sales made of Cells, Electrode Systems and/or Complex Systems by Licensee,
and to verify all reports submitted and payments. The independent appointed
auditor shall be bound by an obligation of confidentiality no less strict than
the respective obligations under this Agreement. Such access will be available
to the PO Representative not more than once each calendar year of the Term,
during normal business hours, and once a year for three (3) years after the
expiration or termination of the Agreement. The auditor shall be paid by the PO
Representative, unless the audit of Licensee’s records reveals that Licensee has
underpaid amounts owed by more than five percent (5%) for the records so
audited. In the latter case Licensee will pay the reasonable costs and expenses
incurred by the PO Representative and its representatives and accountants, if
any, in connection with the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

review or audit. Licensee will immediately remit any underpayment and any
accrued interest to Licensor.

 

9.                                      TERM AND TERMINATION.

 

9.1                               Term.

 

9.1.1                     This Agreement shall be effective as of October     ,
2011 (the “Effective Date”) upon signature of both Parties. If the first
installment of the upfront payment is not made within [***] after the execution
of this Agreement as provided in Section 7.1.1a), Licensor is entitled, without
any prior notice, to withdraw herefrom.

 

9.1.2                     The term of this Agreement shall be equal to the life
of the last to expire of the Patent Rights forming part of the Licensor Licensed
Patent Rights, unless sooner terminated pursuant to Sections 9.2 or 9.3 (the
“Term”).

 

9.2                               Termination by Licensor. This Agreement may be
terminated by Licensor by written notice to Licensee, in the event of any of the
following events:

 

9.2.1                     if Licensee abandons business , becomes insolvent or
bankrupt or is the object of a forced liquidation or forced winding-up; for
purposes of this Section 9.2.1., permitted assignments of this Agreement shall
not be considered abandonment of Licensee’s business;

 

9.2.2                     if Licensee (a) asserts any claims against a Patent
Owner or Licensor (i) relating to the Licensor Licensed Patent Rights; or
(ii) challenging the validity, enforceability, ownership, or inventorship of the
Licensor Licensed Patent Rights; or (b) asserts any claims against a Patent
Owner, Licensor or NTT (i) relating to the NTT Patent Rights; or
(ii) challenging the validity, enforceability, ownership, or inventorship of the
NTT Patent Rights; or (c) otherwise sues NTT for any acts or omissions prior to
the Effective Date relating to the NTT Patent Rights; or (d) asserts against NTT
any right, interest, claim, demand, damage or cause of action asserted against
NTT in the action styled The Board of Regents of the University of Texas System
on behalf of the University of Texas and Hydro Quebec v. Nippon Telegraph &
Telephone Corporation in the 126th Judicial District Court of Travis County,
Texas styled Cause No. D-1-GN-01-001844, and Licensee does not remedy the
default within thirty (30) days after receipt of written notice issued by
Licensor;

 

9.2.3                     if Licensee fails to comply with any payment
obligation under this Agreement and Licensee does not remedy its default within
thirty (30) days after receipt of written notice issued by Licensor; or

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

9.2.4                     if Licensee fails to comply with any other obligation
under this Agreement (except as excused under Section 13.8 hereof) and Licensee
does not remedy its default within ninety (90) days after receipt of written
notice issued by Licensor.

 

9.3                               Termination by A123. A123 may terminate this
Agreement for any or no reason, at its sole discretion, by delivery of a 90 day
prior written notice of termination to Licensor.

 

9.3.1       Section 3 shall survive any termination under this Section 9.3
without cause.

 

9.3.2       If Licensor fails to comply with any obligation under this Agreement
and Licensor does not remedy its default with thirty (30) days after receipt of
written notice issued by Licensee, Licensee shall be entitled to terminate this
Agreement for cause, in which event Section 3 shall not survive.

 

9.4                               Final Reporting and Payment. In the event of
any early termination of this Agreement, all amounts, including royalties, due
to Licensor pursuant to this Agreement prior to the date of such termination
shall be immediately due and payable to Licensor, within [***] of the effective
date of termination and Licensee shall provide Licensor a final royalty report,
with such payment.

 

9.5                               Reversion of Rights. Upon expiration or
earlier termination of this Agreement by Licensor under Section 9.2 or by
Licensee under Section 9.3, all rights granted to Licensee pursuant to this
Agreement shall revert to Licensor and Licensee shall immediately cease any and
all use of the Licensor Licensed Patent Rights.

 

9.6                               Sell Off. Notwithstanding the reversion of
rights pursuant to Section 9.5, upon the applicable termination of this
Agreement by Licensor under Section 9.2 or by Licensee under Section 9.3,
Licensee (i) shall provide to Licensors a report showing all finished Cathode
Powder, Cells, Electrode Systems and/or Complex Systems in stock by Licensee and
any Toll Manufacturers or Joint Ventures on the termination date of this
Agreement, and (ii) may, for [***], starting on the termination date of this
Agreement, sell Cells, Electrode Systems and/or Complex Systems, transfer
Cathode Powder in stock on such date to Procter & Gamble for the purposes
provided in Section 2.4 and to Joint Ventures for the purposes provided in
Sections 2.6 and 2.7, and incorporate or have incorporated by Procter & Gamble
or Joint Ventures Cathode Powder in stock on such date into Cells, Electrode
Systems and/or Complex Systems, subject to the payment of the royalties for
these Cells, Electrode Systems and/or Complex Systems sold after the termination
date of this Agreement.  Such royalties shall be paid within [***] from the end
of such [***] period. Any Cathode Powder, Cells, Electrode Systems, and Complex
Systems including Licensed Products not sold by Licensee, Procter & Gamble, any
Toll Manufacturer, or any Joint Venture after this nine (9)-month period shall
not be covered by any of the licenses granted to Licensee under this Agreement.
Upon the expiration of this Agreement, Licensee shall (i) provide to Licensor a
report showing all finished Cathode Powder, Cells, Electrode Systems and/or
Complex Systems in stock by Licensee and any Toll Manufacturers or Joint
Ventures on the expiration date of this Agreement, and (ii) continue to make
royalty payments for the Cells, Electrode Systems and/or Complex

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

Systems that were manufactured during the Term under a valid claim of a Licensor
Licensed Patent Right to the extent such Cells, Electrode Systems and/or Complex
Systems are sold by Licensee, Joint Ventures or Procter & Gamble in the [***]
period referenced above.

 

9.7                               No Limitation on Rights or Remedies. The early
termination or expiration of this Agreement shall not operate to limit any
rights or remedies available to any Party, which accrued prior to termination or
expiration hereof.

 

10.                               GOVERNING LAW; DISPUTE RESOLUTION.

 

10.1                        Applicable Law. This Agreement shall be construed,
interpreted and enforced in accordance with, and the rights of the Parties shall
be governed by, the laws of the Province of Québec and the Federal laws of
Canada applicable therein (excluding any conflict of law, rule, or principle of
such laws that might refer such interpretation or enforcement to the laws of any
other jurisdiction).

 

10.2                        Mediation. Any disputes relating to issues arising
from this Agreement shall, in the absence of resolution within thirty (30) days
of the dispute arising, be referred to the President of the Board of the
Licensor on behalf of Licensor, and to the Chief Executive Officer of A123, who
shall discuss the matter and attempt to resolve it by mutual consent. Licensor’s
President of the Board and A123’s Chief Executive Officer shall meet once
face-to-face within thirty (30) days to discuss and resolve the dispute. If the
dispute cannot be resolved within thirty (30) days, either Party may, by written
notice to the other Party, invoke mediation procedure. The Parties shall conduct
a mediation procedure according to the ICC ADR Rules of the International
Chamber of Commerce (ICC) in effect on the date of the commencement of the
mediation proceedings. The location of the mediation proceedings will be
Montreal. The number of mediators will be one (1). The language of the mediation
proceeding will be English. If the dispute has not been settled pursuant to the
said rules within sixty (60) days following the filing of a request for
mediation or within such other period as the Parties may agree in writing,
either Party may bring a lawsuit. Exclusive venue for such lawsuit shall be with
the competent courts of the Province of Quebec.

 

11.                               GUARANTEE OF PERFORMANCE.

 

Performance by Agents and Related Corporations. A123 Systems, Inc. guarantees
the performance by its agents and Related Corporations of all obligations
hereunder and waives any benefit of division and discussion in connection
therewith.

 

12.                               RESOLUTION OF ONGOING DISPUTES AND RELEASES.

 

12.1                        Dismissal of Pending Actions and Releases.  In
partial consideration of the rights and obligations exchanged herein, the
Parties have entered into a Settlement Agreement concurrently with the present
Agreement that sets forth the terms and mechanisms for

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

resolving and dismissing the actions pending between A123, Black and Decker, 
Hydro-Québec and the University of Texas.

 

13.                               GENERAL PROVISIONS.

 

13.1                        Amendment. No amendment to the terms and conditions
of this Agreement shall be valid and binding on the Parties hereto unless made
in writing and signed by an authorized representative of each of the Parties.

 

13.2                        Severability. If a provision of this Agreement is
held invalid or unenforceable, any other provision contained herein shall be
separately valid and enforceable to the fullest extent permitted by law unless
it is apparent that this Agreement may be considered only as an indivisible
whole.

 

13.3                        No Implied Waiver. No negligence or waiver by either
Party to exercise a right shall be deemed to be or construed as a waiver by
either Party of its rights.

 

13.4                        Background and Appendices. The Background section
and Appendices form part of this Agreement.

 

13.5                        Successors and Assigns. This Agreement shall be
binding upon each Party’s successors and permitted assigns.

 

13.6                        No partnership or joint venture. Nothing contained
in this Agreement shall constitute or be deemed to create a partnership, joint
venture or principal and agent relationship between the Parties.

 

13.7                        Notices. Any communication including any written
notice provided under this Agreement shall be in writing and may be given by any
means that shall enable to prove receipt of such communication or notice at the
following addresses or any other address that either Party may notify in writing
to the other and such notices shall be effective upon actual receipt:

 

To Licensor:

 

LiFePO4+C Licensing AG
Rothausstrasse 61
4132 Muttenz
Switzerland

 

Attention: Managing Director

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

To Licensee:

 

A123 Systems, Inc.
200 West Street
Waltham, MA 02451

 

Attention:  General Counsel

 

To Hydro Québec being designated as PO Representative:

 

75 René-Lévesque Blvd.
Montréal, Québec, H2Z 1A4
Canada

 

Attention: Executive Vice President Technology
With a copy to: General Counsel

 

13.8                        Force Majeure. Save and except with respect to the
performance of any obligation to pay when due any amount payable under this
Agreement, neither Party hereto shall be responsible for any failure or delay
which is due to an unforeseeable event or to a cause beyond its control. If the
performance of any obligation of Licensee under this Agreement is delayed
pursuant to this Section 13.8, for any continuous period of more than [***],
Licensor shall have the right to terminate this Agreement, upon written notice.

 

13.9                        Entire Agreement. This Agreement sets forth the
entire understanding and agreement of the Parties with respect to the subject
matter hereof. This Agreement supersedes and replaces all prior agreements
between the Parties with respect to the subject matter hereof.

 

13.10                 Remedies. All remedies conferred by this Agreement shall
be cumulative, and a pursuit by any Party of any such remedy shall not limit
such Party from pursuing any other remedy to which it may be entitled whether
under this Agreement or under law.

 

13.11                 Compliance with Laws. Each Party shall at all times comply
with laws and regulations applicable to the subject matter of this Agreement and
to the execution thereof.

 

13.12                 Further Actions. The Parties hereto shall upon request by
the other Party, make, execute and deliver any and all such other and further
instruments as may be necessary or desirable for the purpose of giving full
force and effect to the provisions of this Agreement, without charges therefor.

 

13.13                 Assignments. Neither Party shall assign this Agreement in
whole or in part nor the performance of any obligations hereunder without the
consent of the other Party which shall not be unreasonably withheld, subject
however, to the automatic assignment of this Agreement by Licensor to the Patent
Owners upon the expiry or earlier termination of the Head License Agreement, and
Licensee hereby approves such automatic assignment to the Patent Owners;
provided that, either Party may assign or otherwise transfer this

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

Agreement to a successor in connection with a merger, consolidation,
reorganization or sale of all or substantially all of a Party’s business related
to this Agreement, without the other Party’s or any Third Party consent, subject
to the provisions of Section 7.4

 

13.14                 Survival. The following sections of this Agreement shall
survive any expiration or early termination of this Agreement: Section 1,
Sections 4.2, 4.5, 4.6 and 4.7, Section 6, Section 7.1.1 (a), (b) and (c) (for
each of (a)-(c), subject to the last sentence of this Section 13.14),
Section 7.12, Section 8.2, Sections 9.4 to 9.7, Section 10, Section 11,
Section 12 and Section 13.  The payments set forth in Section 7.1.1 shall
survive termination of this Agreement solely in the event of termination by A123
pursuant to Section 9.3 and, in such event, shall remain due and payable on the
dates set forth in Section 7.1.1.

 

13.15                 Construction. Headings are included for convenience only
and will not be used to construe the Agreement. The Parties acknowledge and
agree that both Parties substantially participated in negotiating the provisions
of the Agreement; therefore, all Parties agree that any ambiguity in the
Agreement shall not be construed more favorably toward one Party than the other
Party, regardless of which Party primarily drafted the Agreement.

 

13.16                 Counterparts. This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall constitute an
original of this Agreement, but all the counterparts shall together constitute
the same Agreement. No counterpart shall be effective until each Party has
executed at least one counterpart.

 

13.17                 English Language. The Parties confirm that it is their
wish that this Agreement and any other documents delivered or given pursuant to
this Agreement, including notices, have been and shall be in the English
language only.  Les parties aux présentes confirment leur volonté que cette
convention, de même tous les documents, y compris tous avis, s’y rattachant,
soient rédigés en anglais seulement.

 

IN WITNESS WHEREOF, this Patent Sublicense Agreement is hereby executed by:

 

 

A123 SYSTEMS, INC.

 

 

LIFEPO4+C LICENSING AG

 

 

 

By:

/s/ Peter Zimmermann

 

By:

/s/ David Vieau

 

Peter Zimmermann

 

 

David P. Vieau

 

Board Member

 

 

Date:

28 October 2011

 

Date:

10/31/2011

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

Undertaking of the Patent Owners

 

All capitalized terms used in this undertaking and not otherwise defined shall
have the same meaning as in the Sublicense Agreement entered into with A123 to
which the present undertaking is attached.

 

The Patent Owners acknowledge that the rights conveyed under the Sublicense
Agreement to Licensee flow from the Patent Owners through Licensor pursuant to
the Head License Agreement and finally to the Licensee. The Patent Owners agree
that should the Head License Agreement be terminated, the Patent Owners shall
step into the role of Licensor and respect the rights granted to the Licensee
and shall honor the terms and conditions of this Agreement  The Patent Owners
further agree to require any acquirer of any of the Licensor Licensed Patent
Rights to agree and acknowledge that such acquirer’s rights to such Licensor
Licensed Patent Rights are subject in all respects to the rights granted by
Licensor and the Patent Owners under this Agreement.

 

The Patent Owners understand and agree that, according to the Sublicense
Agreement, the PO Representative will receive or have access to confidential
information related to the commercial activities of A123 and its Related
Corporations and Joint Ventures, and technical information related to the
processes used by such companies and the products made and sold by such
companies. The Patent Owners agree that such information will be kept
confidential and, by way of example and not limitation, such information will
not be disclosed to other entities participating in the relevant markets
including Süd-Chemie AG or other sublicensees. It is understood, however, that
such information may be disclosed by the PO Representative to Licensor, insofar
is required by Licensor to exercise its rights and perform its obligations under
the Sublicense Agreement and under its agreements with the Patent Owners and, in
aggregate form only, also insofar as required to assess infringement of the
Licensor Licensed Patent Rights by Third Parties.

 

The Patent Owners represent and warrant that the Patent Owners have the right to
grant the covenant set forth in Section 2.4, that they have further consented to
Licensor’s grant of the covenant in Section 2.4 and that such covenant shall be
effective with respect to all the Patent Owners to the same extent such covenant
is applicable to Licensor and/or the Patent Owners hereunder.

 

HYDRO-QUÉBEC

 

CENTRE NATIONAL DE LA RECHERCHE SCIENTIFIQUE

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

UNIVERSITÉ DE MONTRÉAL

 

 

 

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------

 

APPENDIX A

 

LIST OF CARBON COATING AND PROCESS PATENT RIGHTS

 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry
Date

2

 

Electrode materials with high surface conductivity

 

ACEP, Centre National Recherche Scientifique, Université de Montreal

 

Hydro Quebec

 

US 09/560,572 not published provisional application

 

28.04.2000

 

 

US 20020195591 Con granted as US 6855273

21.06.2002

04.05.2020**

 

 

 

 

US 20040140458 Div granted as US 6962666

 

22.12.2003

28.04.2020**

US 20060060827 Con granted as US 7344659

 

04.11.2005

28.04.2020**

US 20080257721 Div granted as US 7815819

 

19.02.2008

28.04.2020**

US 12/899067 not published

 

06.10.2010

28.04.2020**

US 12/951335 not published

 

22.11.2010

28.04.2020**

Hydro Quebec

EP 1049182

 

02.05.2000

02.05.2020

 

EP-DE 60037609

 

02.05.2000

02.05.2020

 

EP-FR 1049182

 

02.05.2000

02.05.2020

 

EP-GB 1049182

 

02.05.2000

02.05.2020

 

EP-IT 1049182

 

02.05.2000

02.05.2020

Hydro Quebec

EP 20070025160 application number not yet published

 

02.05.2000

02.05.2020

Hydro Quebec

EP 1796189 Div

 

02.05.2000

02.05.2020

 

EP-DE 60041896

 

02.05.2000

02.05.2020

 

EP-FR 1796189

 

02.05.2000

02.05.2020

 

EP-GB 1796189

 

02.05.2000

02.05.2020

 

EP-IT 1796189

 

02.05.2000

02.05.2020

Hydro Quebec

JP 2001015111

 

01.05.2000

01.05.2020

ACEP, Centre National Recherche Scientifique, Université de Montreal

JP 2008186807 Div

 

22.02.2008

01.05.2020*

 

--------------------------------------------------------------------------------

* May be subject to terminal disclaimer

 

** Expiration dates for US Patent Applications are estimated based on filing
dates. If the relevant application qualifies for a Patent Term Adjustment under
US law, the expiration date may be later than indicated

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry
Date

 

 

 

 

Hydro Quebec

 

 

 

CA 2,307,119

 

28.04.2000

 

28.04.2020

 

 

 

 

Hydro Quebec

 

 

 

CA 2,270,771

 

30.04.1999

 

30.04.2000

 

 

 

 

Hydro Quebec

 

 

 

CA 2,625,896

 

28.04.2000

 

28.04.2020

 

 

 

 

Hydro Quebec

 

 

 

CA 2,658,728

 

28.04.2000

 

28.04.2020

 

 

 

 

Hydro Quebec

 

 

 

CA 2,658,741

 

28.04.2000

 

28.04.2020

 

 

 

 

Hydro Quebec

 

 

 

CA 2,658,748

 

28.04.2000

 

28.04.2020

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Method for synthesis of carbon-coated complex oxide with control size

 

Hydro Quebec

 

Hydro Quebec,Centre National Recherche Scientifique,Université de Montreal

 

WO 02/027823

 

21.09.2001

 

21.03.2003

US20040033360 granted as US 7601318

21.09.2001

09.04.2023**

Hydro Quebec, Centre National Recherche Scientifique, Université de Montreal

US 2010065787 Con

11.09.2009

21.09.2021**

 

EP 1325525

21.09.2001

 

21.09.2021

EP 20100180996 Div. application number not yet published

21.09.2001

21.09.2021

 

JP 2004509447

21.09.2001

 

21.09.2021

 

 

 

 

 

Hydro Quebec

CA 2320661 Prio

26.09.2000

 

26.09.2020

Hydro Quebec

CA 2422446

21.09.2001

 

21.09.2021

Hydro Quebec

CN 101453020

21.09.2001

 

21.09.2021

Hydro Quebec

CN 1478310 granted as CN 100421289

21.09.2001

 

21.09.2021

Hydro Quebec

KR 20030045791 granted as KR 100879839

28.02.2003

 

21.09.2021

Hydro Quebec

WO 02/027824

21.09.2001

 

21.03.2003

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Synthesis method for carbon material based on LixM1-yM’(XO4)n

 

Hydro Quebec

 

Hydro Quebec, Centre National Recherche Scientifique, Université de Montreal

 

US 20040086445 granted as US 7285260

 

21.09.2001

 

27.04.2022**

 

 

 

Hydro Quebec, Centre National Recherche Scientifique, Université de Montreal

US 20070134554 Con granted as US 7457018

19.01.2007

21.09.2021**

 

 

 

 

Hydro Quebec

EP 1325526

21.09.2001

 

21.09.2021

 

 

 

 

 

Hydro Quebec, Centre National Recherche Scientifique, Université de Montreal

JP 2004509058

21.09.2001

 

21.09.2021

 

--------------------------------------------------------------------------------

* May be subject to terminal disclaimer

 

** Expiration dates for US Patent Applications are estimated based on filing
dates. If the relevant application qualifies for a Patent Term Adjustment under
US law, the expiration date may be later than indicated

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry
Date

 

 

 

 

Hydro Quebec

 

 

 

CA 2320661 Prio

 

26.09.2000

 

26.09.2020

Hydro Quebec

CA 2423129

 

21.09.2001

 

21.09.2021

Hydro Quebec, Université de Montreal

 

 

 

 

 

 

--------------------------------------------------------------------------------

* May be subject to terminal disclaimer

 

** Expiration dates for US Patent Applications are estimated based on filing
dates. If the relevant application qualifies for a Patent Term Adjustment under
US law, the expiration date may be later than indicated

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

LIST OF NTT PATENT RIGHTS

 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry Date

5

 

LITHIUM SECONDARY BATTERY.

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

JP 2001085010 granted as JP 3504195

 

16.09.1999

 

16.09.2019

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY.

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

JP 09134724 granted as JP 3523397

 

07.11.1995

 

07.11.2015

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY.

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

JP 09134725 granted as JP 3484003

 

07.11.1995

 

07.11.2015

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

NONAQUEOUS ELECTROLYTE SECONDARY BATTERY.

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

NIPPON TELEGR & TELEPH CORP <NTT>

 

JP 2004178835 granted as JP 4153288

 

25.11.2002

 

25.11.2022

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

LIST OF GOODENOUGH PATENT RIGHTS

 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry
Date

1

 

Cathode materials for secondary (rechargeable) lithium batteries

 

University of Texas

 

Hydro Quebec

 

WO 97/40541

 

23.04.1997

 

23.10.1998

US 60/016,060 not published provisional application

23.04.1996

 

23.04.1997

US 60/032,346 not published provisional application

04.12.1996

 

04.12.1997

 

 

US 5,910,382

21.04.1997

 

21.04.2017

 

 

US 6,391,493 Div

23.04.1999

 

21.04.2017

 

 

EP 0904607

23.04.1997

 

23.04.2017

 

 

EP-DE 69731382

23.04.1997

 

23.04.2017

 

 

EP-FR 0904607

23.04.1997

 

23.04.2017

 

 

EP-GB 0904607

23.04.1997

 

23.04.2017

 

 

EP-IT 0904607

23.04.1997

 

23.04.2017

 

 

EP 1501137 Div.

23.04.1997

 

23.04.2017

 

 

EP 1755182 Div.

23.04.1997

 

23.04.2017

 

 

EP 1755183 Div.

23.04.1997

 

23.04.2017

 

 

EP 2282368 Div.

23.04.1997

 

23.04.2017

 

 

EP 10186105.2 Div. application number not yet published

23.04.1997

 

23.04.2017

 

 

JP 2000-509193 granted as JP 4369535

23.04.1997

 

23.04.2017

 

 

JP 2007-214147 Div

14.05.2007

 

23.04.2017*

 

 

JP 2007-294463 Div

14.05.2007

 

23.04.2017*

 

 

JP 2009-110967 Div

17.12.2008

 

23.04.2017*

 

 

JP 2010-056097 Div

07.12.2009

 

23.04.2017*

 

 

CA 2,251,709

23.04.1997

 

23.04.2017

 

 

CA 2,543,784

23.04.1997

 

23.04.2017

 

 

US 6,514,640 Con

24.12.1997

 

21.04.2017**

 

Michel Armand, John B. Goodenough, Akshaya K. Padhi, Kirakodu S. Nanjundaswamy,

US 20030082454 Con

02.12.2002

 

21.04.2017**

US 20050003274 Con

30.07.2004

21.04.2017**

US 20050244321 Con

13.07.2005

21.04.2017**

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry
Date

 

 

 

 

Christian Masquelier

 

 

 

US 20070117019 Con

 

29.12.2006

 

21.04.2017**

US 20070166618 Con

29.12.2006

 

21.04.2017**

US 20070281215 Con

03.08.2007

21.04.2017**

US 20110039158 Con

20.08.2010

 

21.04.2017**

US 12/952978 not published

23.11.2010

21.04.2017**

 

US 20100314577 Con

20.08.2010

21.04.2017**

 

US 20100314589 Con

20.08.2010

 

21.04.2017**

 

US 20100310935 Con

20.08.2010

 

21.04.2017**

 

US 20100316909 Con

20.08.2010

 

21.04.2017**

 

 

US 20110006270 Con

08.09.2010

 

21.04.2017**

 

US 20110017959 Con

08.09.2010

 

21.04.2017**

 

US 20110006256 Con

08.09.2010

 

21.04.2017**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John B. Goodenough, Akshaya K. Padhi, Kirakodu S. Nanjundaswamy, Christian
Masquelier

 

 

 

US 7,972,728 Con

20.08.2010

 

21.04.2017**

 

 

 

 

 

 

 

US 7,964,308 Con

20.08.2010

 

21.04.2017**

 

 

 

 

 

 

 

US 7960058 Con

08.09.2010

 

21.04.2017**

 

 

 

 

 

 

 

US 7,955,733 Con

20.08.2010

 

21.04.2017**

 

 

 

 

 

 

 

US20110068297 Con

2010-11-23

 

21.04.2017**

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

APPENDIX D

 

A123 PATENT RIGHTS

 

Patent
Family

 

Title

 

Applicant/
Proprietor
according to
data base

 

Current
proprietor

 

Document No.

 

Application
Date

 

Expiry Date

 

1

 

NANOSCALE ION STORAGE MATERIALS

 

A123 Systems, Inc.

 

A123 Systems, Inc.

 

US Patent No. 7,939,201

 

03.04.2006

 

03.04.2026**

 

 

 

 

 

 

 

 

 

US 13/086,883, (Continuation of US Patent No. 7,939,201; Notice of Allowance
Mailed on 29.06.2011)

 

14.04.2011

 

03.04.2026**

 

 

 

 

 

 

 

 

 

CN 200680035978.5

 

03.08.2006

 

 

 

 

 

 

 

 

 

 

 

EP 06851633.5

 

03.08.2006

 

 

 

 

 

 

 

 

 

 

 

JP 2008-536570

 

03.08.2006

 

 

 

 

 

 

 

 

 

 

 

KR 10-2008-7005568

 

03.08.2006

 

 

 

 

 

 

 

 

 

 

 

TW 95129015

 

06.08.2006

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

SECTIONS 9.4 AND 9.7
OF THE LICENSE AGREEMENT BETWEEN HQ AND NTT
REGARDING THE NTT PATENT RIGHTS

 

Section 9.4:

 

[***]

 

Section 9.7:

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX F

 

REDACTED PATENT SUBLICENSE AGREEMENT

 

[Attached separately]

 

(Reference is made to Exhibit 10.30 filed with the company’s registration
statement on
Form S-1/A, dated November 25, 2008, filed separately with the Securities and
Exchange
Commission and incorporated herein by reference.)

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.4

 

PRESS RELEASE

 

[To be attached]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------
